                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN GRIFFIN,                               :
     Plaintiff,                             :
                                            :
       v.                                   :      CIVIL ACTION NO. 19-CV-2232
                                            :
JOHN WETZEL, et al.,                        :
     Defendants.                            :

                                           ORDER

       AND NOW, this         4th day of November, 2019, upon consideration of Plaintiff John

Griffin’s pro se Amended Complaint (ECF No. 14), it is ORDERED that the Amended

Complaint is DISMISSED WITH PREJUDICE for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s Memorandum.

       The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:



                                                          /s/Wendy Beetlestone, J.


                                            WENDY BEETLESTONE, J.
